The right to proceed in equity for the specific performance of a covenant is limited to those cases in which there is no adequate remedy at law. This was the ground of our decision in this suit. The breach of the covenant against underletting worked a forfeiture of the lease, for which the complainant had a right to recover possession of the demised premises in an action of ejectment. He was also entitled to an action for a breach of the covenant in which he could have recovered the entire damages which would have accrued to him during the term of the lease. There was, therefore, no occasion for a resort to equity for relief.
Instead of pursuing his legal remedies, which were adequate, the complainant saw fit to waive the forfeiture incurred by a breach of the covenant, and thereby to ratify and legalize the action of the club in underletting the premises. By so doing he deprived himself of the right to proceed either at law or in equity, since from that time Mrs. Root's occupation of the premises became lawful.
We do not dispute the propositions that a mandatory injunction *Page 631 
may issue in a proper case to compel the undoing of an illegal act, or that, in a case where there is no adequate remedy at law, a party entitled to take advantage of a penalty or forfeiture may waive it and proceed in equity for specific performance.
The motion for a reargument is denied and dismissed.
The decree submitted by the respondents may be entered.